

116 S3316 IS: To require a license for the reexport to an entity on the entity list of certain foreign-made items incorporating more than 10 percent of controlled United States-origin content.
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3316IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require a license for the reexport to an entity on the entity list of certain foreign-made items incorporating more than 10 percent of controlled United States-origin content.1.License required for certain reexports to entities on entity list(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Commerce shall revise the Export Administration Regulations to apply the 10 percent de minimis rule under section 734.4(c) of the Export Administration Regulations to reexports described in paragraph (1), (2), or (3) of that section to an entity on the entity list.(b)DefinitionsIn this section:(1)Entity listThe term entity list means the list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations.(2)Export administration regulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations. 